Order filed, January 29, 2015.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-14-00950-CV

                     REBECCA A. HEWITT-BURGIN, Appellant

                                              V.

                JOHN NTAGHA AND PAMELA NTAGHA, Appellee


                    On Appeal from the County Court at Law No 3
                              Fort Bend County, Texas
                         Trial Court Case 14-CCV-053751


                                          ORDER
       The reporter’s record in this case was due January 13, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Robin Rosen, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.


/s/ Harvey Brown
   Acting individually